Citation Nr: 0733913	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for blackout spells with 
sudden loss of consciousness/seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to April 
1975, and from May 1975 to May 1981.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In May 2006, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.


REMAND

In January 2007, the Board remanded the veteran's appeal 
because the claims file lacked specific reported evidence 
pertinent to the veteran's service connection claim, 
specifically the report of an electroencephalogram (EEG).  A 
September 2004 VA examiner had indicated its pertinence to 
any definitive diagnosis of the appellant's claimed seizure 
disorder, and noted that an EEG was pending.  In the remand, 
the Board instructed the RO or the Appeals Management Center 
(AMC) to obtain a copy of this EEG report and associate it 
with the evidence of record.  Although the record before the 
Board indicates that the report of a December 2004 EEG 
exists, the report itself has not been associated with the 
claims folders.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO or the AMC  for 
the following actions:

1.  The RO or the AMC should obtain a 
copy of the December 2004 EEG report 
discussed above and any pertinent VA 
medical records for the period since 
January 2007.  If the veteran identifies 
any other pertinent medical evidence, the 
RO or the AMC should attempt to obtain a 
copy of that evidence as well.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


